Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden on the examiner to examine both groups.  This is not found persuasive because the method claims recite active steps that are not required by the product claims and these steps require the use of different search queries which creates a search burden on the examiner.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20100081509, Von Malleck (US 5,888,489), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013). KR’509 is cited in the 8/28/2020 IDS.
KR’509 discloses a hair conditioning composition comprising [0025-0026]:
35~45% propylene glycol – reading on instant claims 1(a) and 4; and falling within the claimed range of 20-84.5%;
8~12% glycerine (also known to be called glycerol) – reading on instant claims 1(b), 18(b) and 5-7; 
1~3% myristyl alcohol – reading on instant claim 1(e) and 13-14; and falling with the claimed range of 0.1-10%;
5~10% stearyltrimethylammonium chloride – reading on instant claims 1(c) and 8-9; and falling with in the claimed range of 0.1-5%;
2~8% bamboo extract water.
Regarding instant claim 1(b), the instant claims recites “about 15 to about 50%” and KR’509 teaches a range of 8 to approx. 12%.  The instant specification fails to define the parameters of the 
Regarding instant claim 1, as shown above the propylene glycol (component (a)) is present in amounts greater than the glycerine (component (b)).
Regarding claim 16: The instant specification fails to provide a specific definition of “substantially free of water” and the composition of KR’509 discloses the use of bamboo extract water in amounts of 2~8%.  Absent a specific definition of “substantially free of water” in the specification a composition having 2~8% bamboo extract water is deemed to meet the claimed limitation.
Regarding claim 17: The compositions of KR’509 are not taught to comprise silicone, thus they are deemed to be silicone free.
However, KR’509 does not teach the use of alkoxylated fatty alcohols as recited by instant claims 1(d),  and 11-12.
Von Mallek discloses a conditioning shampoo formulation for hair, the composition preferably comprises an emulsifier so that the various components employed therein may form a single, emulsified hair conditioning shampoo composition.  Suitable emulsifiers include alkoxylated fatty alcohols and their ester, a preferred emulsifier is  cetearyl alcohol having about 20moles of ethylene oxide.  This emulsifier can be used in amounts ranging from 0.5-2% (Von Malleck – claims 6-7 and col. 6, lines 34-45).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KR’509 with those of Von Malleck and add 0.5-2% of cetearyl alcohol having about 20moles of ethylene oxide to the composition of KR’509 as Von Malleck teaches the use of emulsifiers to be important to achieving a single, emulsified hair conditioning shampoo compositions.  One of skill in the art would have a reasonable expectation of success as both Von Malleck and KR’509 teach hair conditioning compositions and KR’509 further teaches that the composition can be formulated as a hair shampoo and can be an emulsion [0013 and 0033].

However, the above reference do not teach a lamellar structure.
Simonnet discloses cosmetic organogel composition in the form of emulsions comprising an oily phase which is dispersed, with the aid of a surfactant system, in a glycerol phase and the surfactant phase comprises at least one surfactant capable of forming a lamellar phase on contact with the glycerol phase and having a melting point of greater than or equal to 35°C (Abs).  Simonnet teaches that suitable surfactants include polyoxyethylenated derivatives of cetyl, stearyl and/or lauryl alcohols (col. 4, lines 20-25) and alkyltrimethylammonium chlorides (col. 5, lines 55-65) and these can be used in amounts of 0.1-4.25% (col. 6, lines 50-55).  The glycerol phase is taught to comprise at least glycerol and can also comprise at least one glycol, such as propylene glycol (col. 6, lines 60-67) and it makes up at least 30% of the composition (col. 7, lines 5-8).  The composition can be used on the hair or skin (col. 7, lines 45-50). The compositions are taught to comprise not more than 20% water (col. 7, lines 10-20).
Iwata teaches that a lamellar gel network is the building block of hair conditioners that provide various wet conditioning benefits.  The rheological property of the gel network is an important factor in achieving the desired wet conditioning feel.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the above references with those of Simonnet and Iwata and formulate the composition of KR’509 and Von Malleck to have a lamellar network as Iwata teaches that a lamellar gel network is the building block of hair conditioners that provide various wet conditioning benefits.  One of skill in the art would have a reasonable expectation of success as KR’509 teaches that the composition can be formulated as a gel and both KR’509 and Von Malleck make obvious a compositions having high concentrations of glycerol/glycol (i.e. glycerol phase), stearyltrimethylammonium chlorides and cetearyl alcohol having about 20moles of ethylene oxide and Simonet teaches that composition having 30% or more of glycerol/glycol, alkyltrimethylammonium .

Claims 1-2, 3, 4-9, 11-14, 16-17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20100081509, Von Malleck (US 5,888,489), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013), as applied to claims 1-2, 4-9, 11-14 and 16-17 above, and further in view of Iwata (US 2009/0222350).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-9, 11-14 and 16-17, however, they do not teach the claimed viscosity.
Iwata’350 teaches hair care compositions (Abs) and teaches that thickening agents are added to the composition such that the composition does not drip undesirably onto other areas of the body.  Such compositions have a zero shear viscosity of about 0.1Pa.s to about 10,000 Pa.s at 25°C [0052]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the above references with those of Iwata’350 and formulate the composition to have a viscosity at 25°C of 0.1Pa.s to about 10,000 Pa.s as Iwata teaches these viscosity range to be suitable to prevent the composition from dripping onto others area.  One of skill in the art would have a reasonable expectation of success as both KR’509 and Iwata teach hair care compositions.
While the prior art makes obvious the claimed viscosity at a temperature close to 24°C, the prior art does not teach the viscosity of the composition at 40°C, however, it is noted that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 

Claims 1-2, 4-9, 10, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20100081509, Von Malleck (US 5,888,489), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013), as applied to claims 1-2, 4-9, 11-14 and 16-17 above, and further in view of De Marco (US 4,529,586).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-9, 11-14 and 16-17, however, they do not teach the composition to further comprise 0.01-6% of a cationic polymer.
De Marco discusses hair conditioning compositions and teaches that at least one cationic polymer can be added in amounts of 0.1-1.5% for the purpose of increasing the combability of hair and for improving the durability of the conditioning effect (De Marco – claims 1 and 4-5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching the above references with those of De Marco and add 0.1-1.5% of a cationic polymer as taught by De Marco as these increase the combability of hair and improve the durability of the conditioning effect.  One of skill in the art would have a reasonable expectation of success as both KR’509 and De Marco teaches hair conditioning compositions. 

Claims 1-2, 4-9, 11-14, 15 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20100081509, Von Malleck (US 5,888,489), Simonnet (US 6,342,238) and Iwata (IFSCC Magazine, 2013), as applied to claims 1-2, 4-9, 11-14 and 16-17 above, and further in view of Simon (US 2003/0008855).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-9, 11-14 and 16-17, however, they do not teach the composition to be substantially free of monoalcohols.
Simon teaches hair styling compositions which comprise as carriers water, organic solvents or combinations thereof.  Suitable organic solvents include ethanol and propylene glycol.  Simon teaches a preferred embodiment to be one which is monoalcohol-free [0037].
In view of the teaching of Simon, a skilled artisan would recognize that the formulation of KR’509 could be formulated to be free of monoalcohol as this is known in the art and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the 
One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and KR’509 already teaches the use of propylene glycol.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  as propylene glycol as.  

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613